El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
. La acusación formulada en este caso imputaba en sus-tancia un delito de conspiración, por cuanto José Manuel Pé-rez, después de preparar comprobantes falsos para acredi-tar, que ciertos trabajadores habían realizado trabajo, que en realidad no habían hecho, presentó dichos comprobantes al contador municipal, y que José Manuel Pérez y José Gron-■zález se pusieron de común acuerdo para ejecutar los actos anteriores con el propósito de obtener beneficio para ambos con la intención de que el tesorero municipal expidiera un cheque por el importe fraudulento que fué cobrado por José G-onzález, quien en unión de José Manuel Pérez se apropió de la cantidad de $7.20 de su producto perteneciente al mu-nicipio.
Tenemos una duda muy grande de si en la acusación se imputa un delito de conspiración. Ni José Manuel Pérez -ni José González han sido identificados, ni consta tampoco por *753qué el contador debía librar un cheque a solicitud de José Manuel Pérez, ni cómo podía cobrar José González el im-porte del cheque el cual, ateniéndonos a las alegaciones de la acusación, no aparece que fuera librado a su orden. Hasta cierto punto figura José Manuel Pérez actuando por su cuenta y luego se une a José González, no por medio 'de una aíe gación de hechos, sino por la conclusión del fiscal de actuar ambos de común acuerdo. Generalmente las palabras que 'imputan malicia, intención o mens rea, son insuficientes para agregar otros hechos a una acusación fuera de tal mens rea. El único hecho que claramente ha sido imputado es que .los dos acusados se pusieron de común acuerdo para apropiarle la suma de $7.20, procedente de uri cheque que es de presu-mirse se encontraba legalmente en poder de'uno u otro-de los acusados, no revelando claramente la acusación cuál de ellos lo tenía. Una acusación en la que meramente se alegra que dos personas se pusieron de acuerdo para apropiarsé la suma de $7.20, sin exponer hechos que constituyan una cons-piración es insuficiente.
Sin embargo, no se levanta cuestión alguna en particular respecto a la insuficiencia de la acusación pero se in-siste en lá insuficiencia de la prueba, resultado que podría anticiparse en vista de este inusitado esfuerzo para estable-cer una conspiración por mera aseveración. De la prueba se vió que José Manuel Pérez era el alcalde de Humacao y José González el portero o conserje de la .alcaldía. Hubo prueba tendente a mostrar que aunque el tesorero estaba, en el deber, de acuerdo con la ley, de pagar a los trabaja-dores, sin embargo los sábados por las tardes se libraba un cheque firmado por el tesorero por orden del alcalde, al parecer en blanco, a otra persona, el conserje, quien por or-den. del alcalde quedaba obligado a pagar a los trabajadores, No existe prueba directa de que en esta ocasión en particular fuera .entregado el cheque a González o que éste lo hu-biera cobrado, pero sí hay prueba de haber González pagado a algunos de los trabajadores lo que es de presumirse veri-*754ficó con el producto del cheque. Este cheque era de $38.55 de cuya suma sólo $31.35 fué en realidad pagada a los tra-bajadores quedando la cantidad de $7.20 que nunca fué pa-gada a los trabajadores que realizaban trabajos municipa-les, ni devuelta jamás al tesoro municipal. Un testigo del fiscal declaró que González generalmente entregaba al al-calde el dinero que no había sido pagado pero no existe prueba de que en este caso hubiera hecho tal entrega. Hay. prueba que no ofrece duda alguna de que el alcalde preparó un comprobante por $38.55, pero en verdad la prueba es muy insignificante en cuanto al hecho de que cuando él firmó dicho comprobante sabía que una parte de su importe no se debía. Podemos aceptar el hecho de que el dinero .llegó a manos de González pero eso es todo lo que sabemos. Si él no retuvo ninguna parte del mismo sino que lo entregó todo al alcalde, como se ha indicado, no existe prueba alguna de conspiración o de ninguna complicidad por parte de Gon-zález. Si este último retuvo toda la suma para sí entonces no aparece la intervención del alcalde en este acto delictivo. El Gobierno en sus investigaciones averiguó que el dinero estaba en poder de González y eso es aproximadamente todo lo que sabemos. No existe prueba alguna de que él era una persona que no hacía otra cosa sino obedecer ciegamente a lo que se le mandó que hiciera. Supongamos que González actuando con órdenes recibidas entregó el dinero al alcalde y que sospechaba o sabía que el alcalde se apropiaría dicho dinero. ¿Dónde estaba la confabulación o intención criminal de González? El Pueblo v. Cofresí et al., 22 D. P. R. 749. Existe prueba de que el tesorero municipal también actuaba de acuerdo con órdenes del alcalde y que pasó este dinero al mensajero o agente del alcalde. Todo él mundo obedecía al alcalde, y la sospecha de culpabilidad por parte de Gon-zález no establece la prueba de combinación que exige la ley penal. Toda es prueba circunstancial que debe encaminarse a úna sola conclusión si bien en este caso pueden establecerse varias conclusiones diferentes. Una es que quizás el por-*755tero es solamente culpable. Otra que lo sea únicamente el alcalde. La posibilidad de qiie cualquiera de ellos o ambos pueda ser culpable no prueba la conspiración.
Debe revocarse la sentencia y absolverse a los acusados.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.